           Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 1 of 48



                                                                              ,t J
                                                                             rJ
                                                                                        t,);ro y -1,I r /b~f - I >.-.  i
                                                                                                                      %1,-,
                                                                                                                 (;~_ ."(

                                                                                                        rv.vr . p.~1!1w1:J
                                                                                                                       . --k,11'--~
UNITED STATES DISTRlCT COURT
SOUTHERN DISTRlCT OF NEW YORK                                                  1lv              ((VI
                                                                                  I
                                                                                                                                                                r
 ----------------------------------------------------- X
                                                                                                       u                      ~                        Jo '
People of the State of New York, et. al. ,
                                                                                  Case No. 21-cv-322 (C~(G:1,i/ V
                                                                                                                                                            I
                          Plaintiff, -::----::::=::-'"'.':'::==:::::====~ ~ ·w
                                                                        M~Q,t:i :::n~£:fo~r--=--r=ec=o'--"n=s=id=e~ra=ti=·o=n~ \=c.. .o
                                      ~                                           mterven                                 .      /\          //    -r             _
            -against-                        l 'SDC SUNY                                                                         •   O            ✓'              .


                                             ~~=:CALLY FILED                                                              V' ~            _/. ~,.v' II',,..-


                                                                                                                                                                r
The City of New York, et al. ,
                                             DOC # : _ _ _ _ _                                                       Lr          ✓         r /J ✓ •     1



----------------------------~~-~~~~~:t!:D~A.~TE~F~IL~    . =5
                                                   ,J;P~::~ ='~=b;,  I •:!J
                                                                = )-'=                                                    c.fl -fl1,.._,vl
                                                                                                                                                            (

PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure ("FRCP") Rule 60, ~ "-

a) Whalen v. County ofFulton, 126 F.3d 400 (2d Cir. 1997), b) Roman Catholic Diocese of                                                            rP~
Brooklyn v. Cuomo, 592 S. Ct. (U.S. 2020). c) Calvary Chapel Dayton Valley v. Sisolak, 140 S.                                                      ~               1

Ct. 2603 (U.S. 2020), d) In re Kaiser, 722 F .2d 15 74 (2d Cir. 1983), e) In re Fitch, Inc. , 330 F .3d                                                ti""\,J
104 (2d Cir. 2003 ), amd other applicable law, I,_ Towaki Komatsu, am submitting this motion to,                                                  ,J}"
be granted the followmg anmediate rehef m this case:                                                                                       i r)L ' 'l
     1.      An order that grants me reconsideration of the order that U.S . District "Judge"                                              Cl 1Pf4
                                                                                                                                                  otr+e
                                                                                                                                                       t,)
              Colleen McMahon issued on 4/28/21 in this case in which she denied me the

             opportunity to intervene in this case or otherwise appear as an interested party as she                                                                  l,
              impermissibly relied on a) baseless and erroneous assumptions and irrelevant points                                                  --JV-
                                                                                                                                                                  j1
              instead of b) strictly pertinent matters of fact and law to reach that determination.                                                    [r.✓ ,;I


     2.       An order that immediately authorizes me to intervene in this case or otherwise appear                                             t
              as an interested party.                                                                                                     ~. n) (
     3.       An order that explicitly states that the only matters that will be dealt with and                                               ft/\)))) I
              otherwise considered by this Court in this consolidated case will be those that
         Case 1:21-cv-00322-CM Document 92 Filed 05/04/21 Page 2 of 48




           occurred during the demonstrations that occurred during the Summer of 2020 in New

           York City that were specifically part of demonstrations and protests that took place

           then against the NYPD, other law-enforcement entities, and other government entities

           and personnel about matters that were closely-related to that as this means that this

           Court will not deal with matters that took place outside of that specific time period

           and/or were about other matters to apply comparable narrow-mindedness that this

           Court has applied to my application to intervene in this case to its parties, their

           counsel, and other intervenors and interested parties in this case in accordance with

           my First Amendment and Fourteenth Amendment rights.


This motion to intervene is supported by the following:

1. The attached memorandum of law dated May 4, 2021.

2. My 3/31/21 submission in this case.

3. My 2/4/21 motion to intervene that I submitted in this case.

4. The letters motions dated 1/29/21 and 1/30/21 that I submitted via e-mail for acceptance and

   diligent review in this case by "Judge" McMahon to the Pro Se Intake Unit on 1/29/21 at

   9:47 am and 1/30/21 at 6:37 pm in accordance with applicable rules for such e-mail

    submissions by pro se litigants.

From,                                                                            · Date: May 4, 2021

Towaki Komatsu

s /Towaki Komatsu

802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-316-6180
E-mail: Towaki Komatsu@yahoo.com



                                                  ii
